Title: To Benjamin Franklin from Johann Valentin Embser, 9 May 1782
From: Embser, Johann Valentin
To: Franklin, Benjamin


Monsieur
aux Deux-Ponts ce 9 Mai 1782.
Nous obéissons aux ordres de Votre Excellence, en Lui faisant parvenir par le canal de Monsieur Grand à Paris les 26 volumes de la Collection complette des anciens auteurs Romains publiés jusqu’ici, & 1 volume des Grecs, pour la somme de 55 Livres de france.
Nous souhaitons, que ces ouvrages puissent mériter l’approbation éclairée de Votre Excellence. Elle remarquera de la différence dans l’execution, qui vient de ce que les prémiers volumes de cette Collection ayant été faits avant l’établissement d’une imprimerie particuliere n’ont point été imprimés avec l’attention nécessaire.
Nous avons jugé, que le texte d’après la meilleure édition, imprimé avec la plus exacte correction & délivré au plus bas prix possible, fait l’objet principal pour le bien de la jeunesse. Aussi n’avons nous rien négligé pour le remplir. La vie de l’auteur, une notice littéraire & un catalogue des éditions précedent chaque auteur, & nous ajoutons toûjours les index nécessaires.
Le second volume de Platon, qui est fini, n’a pu être joint à ce paquet, parceque l’estampe nous n’est pas encore parvenue. Mais ce volume sera délivré avec Quinte Curce & Lucrece, qui occupent maintenant nos presses avec le douzieme volume de Cicéron.

Puisse le Ciel combler Votre Excellence de ses plus beaux présens! & faire fleurir jusqu’aux siècles les plus reculés le nouveau peuple de l’autre hémisphère, qui par les lumières, la sagesse et la fermeté de Votre Excellence jouit des droits les plus précieux de l’humanité!
J’ai l’honneur d’être avec le plus profond réspect de Votre Excellence le très humble & très obéissant Serviteur
EmbserProfesseur au College Ducal
 
Notation: Embser, Deux-Ponts 9. May 1784
